DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the addition of claim 5.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The Applicant has argued that Mori is not combinable with Nomura as Nomura desires an absorbing substrate while Mori teaches the substrate material to be without color (Remarks, pg.4).
The Examiner does not agree. First, “coloring” is understood in this context to be referring to light absorption. It is further understood that light absorption is not static, rather absorption has a range of values determined by factors such as the wavelength of light in question and the material into which the light is introduced. This is further evidenced by the Applicant’s figures 4a/b. This point is brought forth as the Applicant has not defined what level of absorption constitutes “coloring” other than relating it to the oxygen concentration being in a range of 1x10^19 – ~1x10^20 cm-3 within the GaN substrate (fig.4a/b, spec. [0041, 42, 49]). An absorption level of “coloring” is additionally not outlined in the claims.
The art of Nomura clearly desires the oxygen doped substrate to be absorbing of the oscillating light ([0067]) which is reasonably considered to be “colored” as outlined above. Nomura does not specify the doping level of the oxygen within the substrate to be 1x10^19 cm-3 or more. Mori was then brought forth to teach a GaN substrate which has an oxygen concentration within the claimed range ([0047]) and the benefits of using such a substrate (abstract, [0003, 47]). Although Mori does refer to method of producing the substrate being one in which “…coloring…can be inhibited.” ([0053]), Mori importantly does not specify a degree of absorption which constitutes “coloring” or a wavelength, or wavelength range, at which the mentioned “coloring” is being referred to. Therefore, Mori is not found to explicitly teach away from making use of a “colored” substrate as loosely defined by the Applicant as Mori has taught the oxygen concentration to be within the range outlined by the Applicant to constitute coloring even though Mori does not refer to it as such (i.e. Mori teaches GaN substrates with 1x10^20 cm-3 concentration [0047], which is clearly referred to by the Applicant to be a “colored” substrate, spec. [0042]).

Although the Examiner does not agree with the Applicant’s position that Mori teaches away from a “colored” substrate as understood to be loosely defined in the instant application, the Examiner wishes to, for arguments sake, further address the Applicant’s contention that Mori teaches away from a “colored” substrate. If Mori were to be understood to teach away from a colored substrate in the context of the instant specification, it would be noted that the nature of the teachings of Mori is highly relevant (MPEP 2145 D 1). If [0053] of Mori were to be considered a clear teaching away of coloring, then based on the Applicant’s spec ([0041, 42]), we would understand [0099] of Mori to be demonstrating that lower oxygen concentration values (e.g. less than 1x10^20 cm-3) would be outlined to “inhibit” coloring. As Nomura has been shown to clearly teach the desirability of oxygen concentration within the substrate to enable absorption therein, Mori would be reasonably considered evidence that increasing the oxygen concentration within the substrate, such as to the 1x10^20 cm-3 level, would further enhance the desired colored nature of the substrate of Nomura. Therefore, as Nomura has been shown to clearly desire substrate absorption/coloring using oxygen therein, Mori’s teachings would be reasonably cited as evidence as to levels of oxygen which would achieve the desired absorption sought by Nomura even though Mori themselves may not desire “coloring” in all embodiments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2004/0057487) in view of Mori et al. (US 2016/0268129).
	With respect to claim 1, Nomura teaches a group -III nitride semiconductor laser device (fig.1 GaN based, [0060], abstract), comprising: a GaN substrate (fig.1 #1, [0060]); and 5an active layer (fig.1 #4, [0061]) provided on the GaN substrate, wherein the GaN substrate has an oxygen concentration (doped with oxygen, [0060]). Nomura further teaches the substrate to be absorbing for the oscillated light ([0067]) while the remainder of the stacked semiconductor layers, including the active layer, have a reduced absorption for the oscillated light and/or an improved crystallinity ([0068-70]; note [0049] of the original specification states active region absorption is at least partly based on poor crystallinity). Nomura does not teach an absorption coefficient of the GaN substrate with respect to an oscillation wavelength of the active layer is greater than an absorption 10coefficient of the active layer with respect to the oscillation wavelength.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the material quality of the active layer such that the absorption coefficient of the substrate is greater than that of the active region as a means of optimizing the device of Nomura as Nomura has clearly taught the desirability of the semiconductor stack (including active layer) to have a low absorption to the oscillation wavelength and the substrate to have a high absorption to the oscillation wavelength in order to improve the quality of the output beam and stabilize the outgoing light ([0025]; see also MPEP 2144.05 II A/B).
Nomura further does not teach the GaN substrate has an oxygen concentration of 5 x 1019 cm-3 or more. Mori teaches an oxygen containing ([0047]) GaN substrate ([0046]) intended for use with laser diodes ([0002]) and further teaches the oxygen concentration level to be 1x10^20cm-3 ([0047]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the GaN substrate forming method of Mori producing an oxygen concentration of 1x10^20cm-3 for the oxygen containing GaN substrate of Nomura in order to make use of method which produces a high quality substrate material (Mori, abstract, [0003, 47]) with desired oxygen content.
With respect to claim 2, Nomura, as modified, teaches the GaN substrate has an oxygen concentration of 1 x 1020 cm-3 or more (Mori, [0047]).  
With respect to claim 3, Nomura, as modified, teaches the GaN substrate has a light absorption coefficient of 10 cm-1 or more (The InGaN active layer, [0062], of Nomura produces light in the ~450nm range, see citation of references in Conclusion section below. When this 450nm light meets the GaN substrate with 1x10^20cm-3 level of oxygen therein, the amount of light absorption will necessarily be 10cm-1 or more as the Applicant has made use of the same active layer material [0049], wavelength range [0050] and substrate material [0049] and stated such combination produces the 10cm-1 or more [0049]).  
With respect to claim 4, Nomura teaches20with wi the GaN substrate has an n-type electrical conductivity ([0060]).
With respect to claim 5, Nomura teaches the GaN substrate is colored ([0067]; understood from [0041-42] of the Applicant’s specification to be a substrate which is absorbing to the oscillating wavelength in the laser device; note a particular absorbing level is not outlined in this claim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10050177, 99024293, 8952353 and 885956 each teach the use of In0.15Ga0.85N quantum wells produce light in the ~450nm range.

US 2015/0194309 teaches the use of oxygen doped GaN substrates with laser diodes.
US 2019/0194796 teaches a device similar to that outlined in claim 1 above.
Please see the included PTO-892 for a list of related references.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828